Citation Nr: 0807416	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied service 
connection for PTSD.  The Board remanded the claim for 
further development in October 2006. 


FINDINGS OF FACT

1.	The record does not contain medical evidence establishing 
a diagnosis of PTSD that complies with the requirements of 38 
C.F.R. § 4.125(a).   

2.	The veteran did not serve in combat while on active duty.

3.	The veteran's alleged stressors are uncorroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and March 
2006; rating decisions in September 2002 and April 2006; a 
statement of the case in January 2004; and a supplemental 
statement of the case in April 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2007); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  If, however, the 
veteran did not serve in combat, or if the claimed stressor 
is not related to combat, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2007).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The veteran's service medical records are void of any 
complaint of or treatment for a mental disorder.  While his 
post-service medical records contain several diagnoses of 
PTSD, they do not meet the requirements of 38 C.F.R. § 
4.125(a).  In order to warrant a PTSD diagnosis under the 
DSM-IV, a person has to have been exposed to a traumatic 
event in which he experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  The person's response to the 
traumatic event had to involve intense fear, helplessness, or 
horror.  And, he must persistently reexperience the traumatic 
event for more than one month causing clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  

In August 2001, a private internal medicine physician placed 
the following note on a prescription slip: "Post-traumatic 
stress disorder; please evaluate and treat as indicated."  
That physician, however, did not provide any further 
information regarding the cause or symptoms of the veteran's 
condition.  In January 2003, a VA psychiatrist diagnosed the 
veteran with "probable PTSD with panic attacks and 
agoraphobia."  This diagnosis, however, is not 
"unequivocal" as required by Cohen v. Brown, 10 Vet. App. 
128 (1997).  Finally, a March 2005 VA psychiatric evaluation 
stated that the veteran has a history of PTSD and anxiety 
attacks that are associated with caffeine use.  Yet, none of 
the veteran's evaluations and outpatient treatment records 
prior to 2005 identity any stressor events and their 
relationship, if any, to the veteran's mental disorder.  The 
Board finds that those medical records do not contain 
adequate information to support a finding that the veteran 
meets the criteria of DSM-IV for a diagnosis of PTSD.

A VA examiner also declined to diagnosis the veteran with 
PTSD during a VA examination in March 2007.  There, the 
veteran reported having situational depressed mood due to an 
inability to work subsequent to cancer treatment.  Although 
he stated that he doesn't like to be around people, the 
veteran reported that he maintained interest in things that 
he used to enjoy.  He also claimed to have difficulty 
recalling names and mild PTSD symptoms.  On examination, the 
veteran was clean and neatly groomed.  His speech was 
spontaneous, his affect appropriate, and his mood down.  The 
veteran was oriented and his attitude was cooperative and 
relaxed.  He did not have obsessive or ritualistic behavior, 
panic attacks, homicidal or suicidal thoughts, inappropriate 
behavior, episodes of violence, or problems with activities 
of daily living.  

During that examination, the veteran identified his PTSD 
stressors as almost shooting two enemy combatants, 
participating in risky test flights, and witnessing body bags 
being loaded on to airplanes.  Yet, he was unable to give an 
exact date or location for any of the events and stated that 
none of them caused him intense fear or feelings of 
hopelessness or horror.  Based on the exam and his review of 
the claims file, the examiner concluded that the veteran did 
not meet the DSM-IV criteria for a PTSD diagnosis because his 
stressor events were not confirmed or severe enough.  
Moreover, the examiner found that the veteran did not have 
significant re-experiencing symptoms or enough avoidance or 
numbing symptoms for a PTSD diagnosis.  

Under 38 C.F.R. § 3.304 (f), a diagnosis is required before 
service connection may be granted.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Brown, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141(1992).  Moreover, since the veteran did not 
serve in combat, independent evidence is required to 
corroborate his claimed stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  In March 2004, the veteran submitted a 
stressor statement claiming he often received gunfire while 
going out to retrieve downed helicopters and while serving on 
flights as a door-gunner.  He also stated that while 
stationed at Tansonnhut Air Base in Saigon, he watched a 
large number of soldiers being loaded onto a C-124.  These 
statements are not only inconsistent with the stressors he 
gave in 2007, but they are also uncorroborated.    

The Board finds that the March 2007 examination report is the 
most persuasive evidence in this case.  That examiner 
considered the veteran's complete medical record and found 
that a diagnosis of PTSD was not warranted.  The examiner 
explained that finding in terms of the criteria for the 
diagnosis.  The other medical reports regarding the presence 
of PTSD did not explain their findings with sufficient 
specificity and are thus not as persuasive.

Since the preponderance of the evidence shows that the 
veteran does not have a current diagnosis of PTSD, the Board 
finds that any further attempts to corroborate any inservice 
stressors are unnecessary.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  38 C.F.R. 
§ 3.304(f) (2007); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, service connection for PTSD 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


